Title: From John Quincy Adams to Abigail Smith Adams, 15 November 1810
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 9St: Petersburg 3/15 November 1810.


There were last Winter fifteen or sixteen American vessels, that pass’d the Winter at Cronstadt—This year there will be none—I wrote you by the last vessels that sailed, and since then I have had an opportunity to send letters by land to Gothenburg, to be forwarded from thence to America—By that opportunity I wrote to my father, and with this I enclose a duplicate of that letter to him.—There is yet one vessel for New–York loading at Riga, and which is to sail in eight or ten days—It is by this occasion that I now write you to Say, that we are all well; Catherine Johnson having recovered from the illness which I mentioned I the letter to my father.
I promise myself a winter much more quiet, and therefore much more suitable to my taste than the last—There was Scarcely a Night in the week, without some Ball or other party, which it was indispensable to attend—And as their evening parties here begin at eleven O’Clock at Night, and always have a supper to which you must stay and which is served about three in the Morning, we could scarcely get home and go to bed before day–light—Very fortunately as I consider it, almost all the open houses of last Winter are now closed—For open houses, it seems in this Country, are liable to the same inconveniences, which are apt to attend them in others—One of them was kept by a Prince, who died in the course of the Winter—One by a foreign Minister, who for the present Season has obtained from his court, permission of absence—One by a Gentleman, who is now gone to travel for his health, and one by another Gentleman, who has met with misfortunes—and now offers his house to be leased—In the short compass of one year, we have thus witnessed the shutting up of four of the most magnificent houses in St: Petersburg. I know at present of only two such left; the French Ambassador’s and one more—The Ambassador now gives a regular Ball one Evening in the week, which is sometimes varied by the performance of plays—declamations from Tragedies and Opera Dancers.—But having established the custom of coming home from these Parties before supper, we are allowed not to do it without offence or observation, and come off with about half the Night—We attend at present no other parties.
The attendance at Court is principally in the months of January and February.—The only occasion of that kind this Season was about three weeks since on the 14/26 October, the Empress mother’s birth-day.—Then there was a Circle, or as they call it in England a levee in the morning—that is at 2 in the afternoon; a french Opera performed at the Theatre of the Hermitage in the Evening, and afterwards an exhibition of fire–works upon the river, and beyond it, in front of the Imperial Palace—It was all over by Midnight.
The next Court day will probably be the Emperor’s birth-day which is the 12/24 December.—last year the Emperor himself on that day was absent at Moscow-but the morning Circle was held by the Empresses, and the Evening Ball given by the Empress Mother.
On new year’s day Old–Stile, there is a Circle in the morning, and in the Evening a masquerade Ball at the Imperial Palace, for which tickets of admission are issued to persons of all Classes—the number of tickets issued is from twelve to fifteen thousand, the whole Palace is thrown open; and swarms like an ant–hill.—Separate invitations are sent to about three hundred persons for the supper at the hermitage, at which the Emperor and all the Imperial family attend.
On the 6th: of January is performed the annual Ceremony of the benediction of the Waters—The whole Imperial family go in procession from the Palace to the river where the act of consecration takes place—The foreign Ministers are invited to the Palace, and witness the Ceremony from a Balcony, to which the Empresses return, to see the troops file off—there are usually on that day about thirty thousand men under arms—
The 13/25 January is the Empress’s birth day which is also celebrated by a morning Circle, and an Evening–Ball.—The 3/15 February is distinguished in the same manner, being the name day of the two Grand Duchesses Ann—This festival however was omitted last Winter, owing to the severity of the Cold
The day after Easter, which is in April, the closing Circle for the Winter is held, but without any Evening Ball.—The reigning Emperor is not fond of these gala–days as they call them, and frequently omits them—In the Empress Catherine’s time they were very frequent, and in that of the Emperor Paul more so.
Judging from experience since I have been here I conclude you will not receive this letter untill about the last of February—Then will be the most favourable time for our merchants to commence their speculations for the Baltic—I would recommend it to you, to write rather at stated periods, say the first day of every month, and send your letters to lieutn: Governor Gray, requesting him to forward them by the first opportunity—He has had six or seven vessels here this year, none of which brought us an letters from you—which has been a sore disappointment to us—He usually dispatches his ships so suddenly that you have not time to get notice of their departure, in season to write by them—Next year I hope we shall be more lucky—If you would make it a rule to write, were it but a line the first of every month, and my brother the 15th: we should at least be sure of never being long without hearing from you—The last letters we have from America, are yours of 11. 12. July, brought by Mr: Jones, and we had the pleasure to receive them in two months after they were written.—He has been here upwards of two months. We have no accounts from America of any kind later than the beginning of August.
I beg as usual to be remembered dutifully to my father, and affectionately to all the family circle with you, and in your neighbourhood—My dear Sons I hope continue to be good boys and to grow in grace as well as in knowledge and in Stature—While so much under your eye, my confidence is unqualified that their religious principles will not be neglected—There is nothing else in education upon which I can place dependence.
I am, my most revered and beloved mother, ever affectionately yours.
A.